DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/20 is being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 10/26/20.  Regarding the amendment, claims 1-6 are present for examination.
The amended specification is accepted and recorded in file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara (US 2018/0248451 A1).
Regarding claim 1, Hagiwara teaches an electric motor comprising:
a stator (43) having a coil (winding, para [0083]); 
a substrate (14) attached to an axially end portion of the stator (43), an electronic component (19-24) being mounted on the substrate (14); 
a first connector (22-24) provided at the stator (the housing portion 12 is a portion of stator), and configured to receive a power signal to be input to the coil (winding, para [0042]) and a communication signal to be communicated with the electronic component (19-24); and 
a wiring structure (27) communicably connecting the electronic component (19-24) and the first connector (22-24), wherein the wiring structure (27) includes: 
a second connector (26) mounted on the substrate (15); and 
a third connector (33) fixed to the stator (substrate 16 fix the housing 11A), and configured to be connected to the second connector (26) by an operation of moving the substrate (14-15) toward the stator (the board 30 in housing 11B) to attach the substrate to the stator (fig 3).
Regarding claim 2, Hagiwara teaches a rotation detector (7) configured to detect rotation of the electric motor (shaft 2, para [0036]), wherein the electronic component includes an IC chip (19-24) configured to transmit information of the rotation detected by the rotation detector as the communication signal to the first connector (22-24, para [0032]).
	Regarding claim 3, Hagiwara teaches the stator (43) includes a stator core (43) around which the coil (winding, para 0083]) is wound; a stator housing (11A) provided at an axially end portion of the stator core (43, fig 8); and a support member (11B) attached to the stator housing (11A) from opposite side of the stator core (43), the support member (11B) including: a substrate (30) attaching portion to which the substrate (14, 15) is attached; and a connector mounting portion (29) to which the third connector is fixed (fig 8).
	Regarding claim 4, Hagiwara teaches the wiring structure includes: a fourth connector (27C) provided at the support member (11B) so as to face the stator housing (11A); and a fifth connector (33C) disposed at the stator housing (11A) so as to face the support member (11B), and configured to be connected to the fourth connector (27C) by an operation of moving the support member (11B) toward the stator housing (11A) to attach the support member to the stator housing (fig 8).
	Regarding claim 5, Hagiwara teaches the stator (43) includes a stator core (43) around which the coil (winding) is wound; and a stator housing (11A) provided at an axially end portion of the stator core (43), and including a substrate attaching portion to which the substrate (16) is attached, wherein the third connector is arranged in the stator housing (11A, fig 8).
	Regarding claim 6, Hagiwara teaches a  method of manufacturing the electric motor comprising connecting the second connector (26) to the third connector (33) along with moving the substrate (16) toward the stator (43) to attach the substrate (16) to the stator (fig 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al. (US 20180198346 A1) teaches a motor is provided that is capable of eliminating the need to prepare (develop, manufacture, or possess) motor bodies and rotary encoders of multiple different specifications by facilitating connections to motor bodies or rotary encoders having different contact positions. In a motor 1 including a motor body and a rotary encoder, the motor body includes a motor body side connector with a motor body side contact and the rotary encoder includes a rotary encoder side connector with a rotary encoder side contact. The motor body side contact 2 and the rotary encoder side contact are electrically connected. One or both of the motor body side contact and the rotary encoder side contact have a shape extending in a radial direction.
Haga et al. (US 20170201151 A1) teaches a motor includes a bus bar assembly including a bus bar, a wiring member, and a bus bar holder. The bus bar holder includes a main body portion, a bottom portion, and a first circuit board support portion. The wiring member includes a circuit board connection terminal electrically connected to the circuit board. The circuit board connection terminal includes a contact portion connected to the circuit board, and applies force to the circuit board through the contact portion. The first circuit board support portion is disposed at a region of the bottom portion to define a side at which the circuit board connection terminal is located when viewed from one direction. The first circuit board support portion and the contact portion are located at different positions when viewed from the one direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834